DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DREDON D. EDWARD,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1368

                         [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas M. Lynch, V, Judge; L.T. Case Nos.
062013CF007840A88810 and 062013CF011036A88810.

  Dredon D. Edward, Bristol, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.